Title: To Thomas Jefferson from George Taylor, Jr., 16 August 1792
From: Taylor, George, Jr.
To: Jefferson, Thomas



Dear Sir
Philadelphia Augt. 16. 1792.

The plate in question I have this moment found at your house. The Steward, who has hitherto punctually sent every thing addressed to you, to the office, had laid it aside and forgotten it.
I have the honor to send you enclosed copy of the letter I have written to the Commissioners on the subject; and also, among others, a communication this day received from the french minister of a Commission from the King of France to the Sr. Mangourit, as Consul for North Carolina, South Carolina, and Georgia—the Exequatur for the said Consul with the date left Blank, and a duplicate letter from Mr. Dumas, which was put up with the Leyden Gazatte for Feby., March and April last. I have the honor to be with sentiments of the highest respect, Dear Sir, Your most obedient and very humble servt.

Geo: Taylor Jr.


P.S. Warrants are made out at the Treasury in favor of David Wood and David Owen for 14 dolls. 36 Cents each, but for the want of a power of attorney I cannot receive them.

